Citation Nr: 1511510	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  13-04 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.






ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel






INTRODUCTION

The Veteran served on active duty from August 1965 to June 1967.  He died in October 2011.  The appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a May 2012 rating decision, by the Philadelphia, Pennsylvania, Regional Office (RO), which denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  She perfected a timely appeal to that decision.  Subsequently, in September 2012, the claims folder was transferred to the RO in Hartford, Connecticut, pursuant to the Veteran's relocation.  

In her substantive appeal (VA Form 9), received in January 2013, the appellant requested a Travel Board hearing at the RO before a Veterans Law Judge.  By letter dated in April 2014, the appellant was informed that she was scheduled to appear before a Veteran's Law Judge on June 5, 2014.  Of record is a report of general information (VA Form 27-0820), dated in June 2014, wherein the appellant reportedly explained that she was unable to attend the travel Board hearing, and requested a videoconference hearing before the Board.  The appellant was then scheduled for a videoconference hearing to be held on August 25, 2014, and the appellant was so notified.  However, the appellant failed to appear for the hearing, and has offered no explanation for her absence.  Therefore, the Board will adjudicate her appeal as if the hearing request had been withdrawn.  38 C.F.R. § 20.704(d) (2013).  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  A review of the documents in such file reveals that private treatment reports were received in April 2012.  The December 2012 Statement of the Case (SOC) reflects consideration of these records.  The remaining records in the Virtual VA paperless claims file are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  


FINDINGS OF FACT

1.  The Veteran had active military service in the Republic of Vietnam during the Vietnam era and is presumed to have been exposed to Agent Orange.  

2.  The Veteran died in October 2011, at the age of 69.  The immediate cause of death was reported as Anaplastic Astrocytoma.  No other significant condition contributing to death was reported on the death certificate.  No autopsy was performed.  

3.  At the time of the Veteran's death, service connection was in effect for the following disabilities:  post-traumatic stress disorder (PTSD), rated as 70 percent disabling; status post radical retropubic prostatectomy for prostate cancer, with erectile dysfunction, rated as 60 percent disabling; hypertensive vascular disease, associated with essential hypertension, rated as 30 percent disabling; diabetes mellitus, type II, rated as 20 percent disabling; and essential hypertension, associated with diabetes mellitus, type II, rated as 10 percent disabling.  The Veteran's combined service-connected rating was 100 percent.  

4.  The Veteran's fatal brain tumor, Anaplastic Astrocytoma, was not manifested in service or in the first post service year, and it is not otherwise shown to be related to his military service or any incident therein.  

5.  There is no competent evidence showing that a service-connected disability was the immediate or underlying cause of the Veteran's death; nor is there competent evidence showing that a service-connected disability or disabilities contributed substantially or materially to cause death.  

CONCLUSION OF LAW

A service-connected disability did not cause or contribute substantially or materially to the cause of the Veteran's death.  38 U.S.C.A. §§ 1101, 1112, 1110, 1131, 1137, 1310, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312(a) (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide; and to request that the claimant provide any evidence in the claimant's possession that pertains to the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

Additionally, in the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, 38 U.S.C.A. § 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  

In this case, VA satisfied its duty to notify by means of letters dated in November 2011, December 2011, and March 2012 from the RO to the appellant, which were issued prior to the RO decision in May 2012.  Those letters informed the appellant of what evidence was required to substantiate the claim and of her and VA's respective duties for obtaining evidence.  The Board finds that the content of those letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  She was provided an opportunity at that time to submit additional evidence.  

It also appears that all obtainable evidence identified by the appellant relative to her claim has been obtained and associated with the claims file, and that she has not identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that the appellant has been provided with every opportunity to submit evidence and argument in support of her claim, and to respond to VA notice.  The Veteran's electronic Virtual VA claims file also has been reviewed and no relevant evidence was located there.  

VA has obtained service medical records, post-service treatment records and assisted the appellant in obtaining evidence. The Board finds that there is no duty on VA's part to obtain a medical opinion because there is no competent evidence of record indicating that the Veteran's cause of death may be associated with his active service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The stated cause of death (anaplastic astrocytoma) was first shown many years after separation from service and there is no competent evidence to show that the condition is related to service.  The standards of McLendon have not been met.  The service and post-service medical records provide evidence against the claim.  A decision on the merits at this time does not violate the duty to assist or prejudice the appellant.  See also Bernard v. Brown, 4 Vet. App. 384 (1993).  


II.  Factual background.

The record indicates that the Veteran served on active duty from August 1965 to June 1967; he served in Vietnam from June 14, 1966 to June 6, 1967.  The Veteran was awarded the National Defense Service Medal, the Vietnam Campaign Medal with 1960 device, and the Vietnam Service Medal.  

The record reflects that the Veteran died in October 2011, at the age of 69.  A certificate of death, dated in October 2011, indicates that the Veteran's death was attributed to Anaplastic Astrocytoma.  No other significant condition contributing to the Veteran's death was reported on the death certificate.  No autopsy was performed.  At the time of the Veteran's death, service connection was in effect for post-traumatic stress disorder (PTSD), rated as 70 percent disabling; status post radical retropubic prostatectomy for prostate cancer, with erectile dysfunction, rated as 60 percent disabling; hypertensive vascular disease, associated with essential hypertension, rated as 30 percent disabling; diabetes mellitus, type II, rated as 20 percent disabling; and essential hypertension, associated with diabetes mellitus, type II, rated as 10 percent disabling.  

The Veteran's service treatment records (STRs) do not reflect any complaints, findings or diagnoses of any cancer, to include anaplastic astrocytoma.  

Post service treatment reports, VA as well as private treatment reports, dated from July 2000 to September 2007, show that the Veteran received ongoing clinical attention and treatment for diabetes mellitus, hypertension, residuals of prostatectomy for prostate cancer with erectile dysfunction and PTSD.  These records do not reflect any complaints of or treatment for cancer, to include anaplastic astrocytoma.  

The appellant's initial claim for service connection for the cause of the Veteran's death (VA Form 21-534) was in November 2011.  Received in April 2012 were private medical records from Yale New Haven Hospital.  These records show that the Veteran was seen for therapeutic radiology in June 2011.  At that time, it was noted that the Veteran developed aphasia since January 2011 with word finding difficulty.  A CT scan of the head with contrast in March 2011 showed a large moderately well-defined homogeneously enhancing mass in the left frontal lobe and a second heterogeneously enhancing mass involving the left frontal lobe anteriorly.  It was noted that an MRI in May 2011 showed an increase in the size of the lesions.  A left perietal lobe biopsy was attempted on May 17, 2011 and showed no evidence of carcinoma; however, a craniotomy and biopsy on May 31, 2011 showed glioblastoma multiforme.  At that time, the Veteran had no fevers, chills, night sweats, nausea, vomiting, weight loss or weight gain; he also had no headaches, blurry vision, tinnitus, sore throat, rhinorrhea, or cough.  The examiner discussed with the Veteran the risks, benefits, side effects and alternatives to radiation.  


III.  Legal Analysis.

Service connection is warranted for disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service). To establish a right to compensation for a present disability, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

When a disease is first diagnosed after service, service connection may nevertheless be established by evidence demonstrating that the disease was in fact incurred during the Veteran's service.  38 C.F.R. § 3.303(d).  In addition, service connection may be granted for a chronic disease, including malignant tumors, if manifested to a compensable degree within the prescribed presumptive period-one year following separation from service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection for the cause of a Veteran's death may be granted when a disability incurred in or aggravated by service either caused or contributed substantially or materially to the Veteran's death.  For a service-connected disability to be the cause of death, it must singly, or with some other condition, be the immediate or underlying cause of death, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It must be shown that there was a causal connection.  U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability. Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death from the view point of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  In cases where the primary causes of death are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  It would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death. In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c) (3), (4).  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(a) (3); 38 C.F.R. §§ 3.307, 3.309.  

Effective August 31, 2010, where a Veteran was exposed to an herbicide agent during active military, naval, or air service in the Republic of Vietnam, the following diseases shall be service connected, even though there is no record of such disease during service: chloracne, or any other acneform disease consistent with chloracne; type II diabetes (also known as Type II diabetes mellitus, or adult-onset diabetes); Hodgkin's disease; ischemic heart disease, including, but not limited to, acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease, including coronary artery disease (including coronary spasm) and coronary bypass surgery, and stable, unstable, and Prinzmetal's angina; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (i.e., cancers of the lung, bronchus, larynx, or trachea); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); or soft tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2013).  

There is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted. See Notice, 59 Fed. Reg. 341 -46 (1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996). A presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era is not warranted for the following conditions: Cancer of the oral cavity (including lips and tongue, pharynx (including tonsils), or nasal cavity (including ears and sinuses); cancers of the pleura, mediastinum, and other unspecified sites within the respiratory system and intrathoracic organs; esophageal cancer; stomach cancer; colorectal cancer (including small intestine and anus); hepatobiliary cancers (liver, gallbladder and bile ducts); pancreatic cancer; bone and joint cancer; melanoma; non-melanoma skin cancer (basal cell and squamous cell); nasopharyngeal cancer, breast cancer, cancers of reproductive organs (cervix, uterus, ovary, testes, and penis; excluding prostate); urinary bladder cancer; renal cancer; cancers of brain and nervous system (including eye); endocrine cancers (thyroid, thymus, and other endocrine; cancers at other and unspecified sites; neurobehavioral disorders (cognitive and neuropsychiatric); amyotrophic lateral sclerosis (ALS); chronic peripheral nervous system disorders; respiratory disorders; gastrointestinal immune system disorders (immune suppression, allergy, and autoimmunity); circulatory disorders (including hypertension); endometriosis; effects on thyroid homeostasis; certain reproductive effects, and, any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 21,258 -21260 (May 7, 2009); Notice, 75 Fed. Reg. 32540 (June 8, 2010)

In order to establish service connection by presumption, based on herbicide exposure, a disease listed above (see 38 C.F.R. § 3.309(e) ) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne and porphyria cutanea tarda shall have become manifest to a degree of 10 percent or more within a year, and respiratory cancers within 30 years, after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a) (6) (ii).  

 Even if the statutory presumptions are inapplicable, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Veterans Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98- 542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran from establishing service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In evaluating the claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

In ascertaining the competency of lay evidence, the Courts historically had held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997).  However, in certain instances, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have generally been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

The appellant contends that service connection is warranted for the cause of the Veteran's death.  It is argued that the Veteran's cancer, anaplastic astrocytoma, was the result of his exposure to Agent Orange when he served in Vietnam. 

Initially, the Board notes that the record clearly indicates that the Veteran served in Vietnam and was thus exposed to Agent Orange.  See 38 C.F.R. § 3.307(a) (6) (iii).  However, anaplastic astrocytoma is not a condition enumerated among the diseases the Secretary has determined are related to herbicide (Agent Orange) exposure; rather it is expressly excluded.  See 38 C.F.R. § 3.309(e).  Consequently, the presumptive provisions of 38 U.S.C.A. § 1116 do not apply.  

Next, the Board finds that service connection for the cause of the Veteran's death is not warranted on a presumptive basis as a chronic disability.  See generally 38 C.F.R. § 3.309(a).  Although the Veteran's anaplastic astrocytoma is a malignant tumor, it did not manifest within a year of the Veteran's 1967 separation from service as it was not indicated prior to May 2011.  See 38 C.F.R. § 3.307(a) (3).  Thus, because the disease manifested more than a decade after separation, presumptive service connection is not available.  38 C.F.R. §§ 3.307(a), 3.309(a).  

Further, the record does not demonstrate that the Veteran's death from anaplastic astrocytoma was related to any incident of the Veteran's service.  In this regard, the Veteran's service treatment records are silent for complaints of or treatment for any malignancy, including brain cancer (anaplastic astrocytoma), while in service.  The record reflects that the first diagnosis of the Veteran's fatal condition was in May 2011 (many decades following his discharge from service).  In the absence of demonstration of continuity of symptomatology, this is too remote from service to be reasonably related to service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  Moreover, there is no competent evidence to establish a nexus, or link, between the underlying cause of death, anaplastic astrocytoma, and the Veteran's active service.  

In this case, it is not disputed that the Veteran was service-connected for PTSD, status post radical retropubic prostatectomy for prostate cancer, with erectile dysfunction, hypertensive vascular disease, associated with essential hypertension, diabetes mellitus, type II, and essential hypertension, associated with diabetes mellitus, type II.  However, there is no competent opinion that establishes that the Veteran's death from anaplastic astrocytoma was related to any of the service-connected disabilities.  In addition, there is no competent evidence that any of the Veteran's service-connected disabilities contributed substantially or materially to death, or combined to cause death, or aided or lent assistance to the production of his death.  Consequently, service connection for the cause of the Veteran's death is not warranted.  

The Board appreciates the appellant's sincere contentions regarding the cause of her husband's death.  While we acknowledge the appellant's opinion, as a layperson, she is not competent to provide an opinion regarding the etiology of the Veteran's astrocytoma.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  Because astrocytoma is diagnosed by unique and readily identifiable features, neither involves a simple identification that a layperson is competent to make.  Here, the appellant has failed to submit competent evidence to provide a nexus between any in-service injury or disease and the condition that caused and contributed to cause the Veteran's death.  At this time, there is no competent evidence of the fatal disease processes during service, there is no competent evidence of the fatal disease processes within one year of separation and there is no competent evidence relating the processes to service or any service-connected disability.  Although the Veteran may have engaged in combat, there is no competent evidence linking the fatal process to combat.  38 U.S.C.A. § 1154.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's astrocytoma due to Agent Orange exposure are found to lack competency.  As such, the Board finds the statements have no probative value in determining whether the Veteran's cause of death is related to service.  

Significantly, no medical provider has attributed the Veteran's anaplastic astrocytoma to service or Agent Orange exposure in service.  Based on the foregoing, the competent evidence does not show that the Veteran actually had a service-connected disability that was either the principal or a contributory cause of his death nor should he have been service-connected for a disability that was the principal or contributory cause of his death. (i.e., brain cancer in service).  

Given the above, there is no evidence of a nexus between the Veteran's service connected disabilities and his anaplastic astrocytoma, nor is there competent evidence showing that the fatal disease processes were related to any incidence of service.  Therefore, the preponderance of the evidence is against service connection for cause of death.  As there is not an approximate balance of positive and negative evidence regarding the merits of the appellant's claim that would give rise to a reasonable doubt in favor of the appellant, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  

ORDER

Service connection for the cause of the Veteran's death is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


